DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of group II comprising claims 4-7 in the reply filed on 08/22/2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden on the examiner in examining all of claims 1-7.  This is not found persuasive because the groups I-II cover different categories of inventions that would require search in different class and sub classes. In addition, the patentability requirement for method and apparatus is different, which would result in different direction of searching. The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 1-7 are pending in the application, claims 1-3 are withdrawn from consideration as directed to non-elected invention, and claims 4-7 are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites determining the size distribution of the particles in the aerosol sample. However, the specification does not disclose any means or method for determining the size distribution of the particles. Therefore, determining the size distribution of the particles was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because there is a undue burden for the subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al. (Scientific Reports, 2018) (Behar) in view of Tucker et al. (US 9,004,073) (Tucker).
Regarding claim 4, Behar teaches a method for evaluating and analyzing flavor (abstract), comprises the steps of
generating aerosol sample from a test sample (page 9, par 5);
collecting the aerosol sample (page 9, par 5);
and
detecting the chemical composition of the collected aerosol sample (page 9, par 3 & 6).
Behar does not teach evaluating the flavor of the collected aerosol sample.  However, in the analogous art of electronic cigarette fluid, Tucker teaches evaluating the flavor of the collected aerosol sample (Fig. 2, col. 8, lines 48-62, col. 18, lines 8-10). Behar teaches identifying the flavor chemical profile of a sample (page 8, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to evaluate the flavor of the collected aerosol sample, in order to corelate the chemical profile of the flavor to the human sensation of the flavor. The result is no more than predictable.
Regarding claim 6, Behar teaches that the method further comprising the step of pretreating the aerosol sample prior to the detecting step (page 9, par 6).
Regarding claim 7, Behar teaches a method for identifying chemical species associated with an olfactory taste attribute (abstract), comprising:
(a) generating a first aerosol sample from a first test sample (page 9, par 5);
 (c) delivering the first aerosol sample to a sample analysis device (page 9, par 3 & 6), and
generating a chemical fingerprint of the first aerosol sample (page 3, par 5);
(d) generating a second aerosol sample from a second test sample (39 commercial refills) (page 3, par 5);
 (f) delivering the second aerosol sample to a sample analysis device (par 3, par 5),
and generating a chemical fingerprint of the second aerosol sample (page 3, par 5); and
(g) correlating the first and second taste profiles with the first and second chemical fingerprint to identify one or more chemical species associated with an olfactory taste attribute present in the taste profiles (page 3, par 5).
Behar does not teach
(b) subjecting a portion of the first aerosol sample to the retronasal and/or passageway of the subject and generate a first retronasal and/or orthonasal taste profile; and 
(e) subjecting a portion of the second aerosol sample to the retronasal and/or passageway of the subject and generate a second retronasal and/or orthonasal taste profile.
However, in the analogous art of electronic cigarette fluid, Tucker teaches 
(b) subjecting a portion of the first aerosol sample to the retronasal and/or passageway of the subject and generate a first retronasal and/or orthonasal taste profile (Fig. 2, col. 8, lines 48-62, col. 18, lines 8-10); and
(e) subjecting a portion of the second aerosol sample to the retronasal and/or passageway of the subject and generate a second retronasal and/or orthonasal taste profile (Fig. 2, col. 8, lines 48-62, col. 18, lines 8-10).
Behar teaches identifying the flavor chemical profile of a sample (page 8, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to 
(b) subject a portion of the first aerosol sample to the retronasal and/or passageway of the subject and generate a first retronasal and/or orthonasal taste profile; and
(e) subject a portion of the second aerosol sample to the retronasal and/or passageway of the subject and generate a second retronasal and/or orthonasal taste profile,
in order to corelate the chemical profile of the flavor to the human sensation of the flavor. The result is no more than predictable.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behar in view of Tucker as applied to claims 4 and 6-7 above, and further in view of Kim et al. (MEMS, 2017) (Kim).
Regarding claim 5, While Behar teaches the step of determining the concentration of the chemical species in the aerosol sample (Table 1, page 2, par 1), Behar does not teach determining the size distribution and concentration of the particles in the aerosol sample. However, Kim teaches determining the size distribution and concentration of the particles in the aerosol sample (abstract). Kim teaches that “Measurement of the particle size distribution is an important tool for research and development in many industries” (page 84, par 2). Since Behar teaches generating the aerosol particles from a first test sample (page 9, par 5), it would have been obvious to one of ordinary skill in the art to determine the size distribution and concentration of the particles in the aerosol sample, in order to optimize the testing method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797